UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 Under the Securities Exchange Act of 1934 For the month of July, 2010 Commission File Number: 001-04307 Husky Energy Inc. (Exact name of registrant as specified in its charter) 707 - 8th Avenue S.W., Calgary, Alberta, Canada T2P 1H5 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F Form 40-F X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . On July 28, 2010, Husky Energy Inc. issued a press release declaring a quarterly dividend for the three month period ended June 30, 2010, payable October 1, 2010 to shareholders of record at the close of business on August 20, 2010.The press release is attached hereto as Exhibit A. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. HUSKY ENERGY INC. By: /s/James D. Girgulis Name: James D. Girgulis Title: Vice President, Legal & Corporate Secretary Date: July 28, 2010 Exhibit A July 28, 2010 HUSKY ENERGY ANNOUNCES 2 Calgary, Alberta (July 28, 2010) – Husky Energy Inc. (TSX: HSE) is pleased to announce that its Board of Directors has declared a quarterly dividend of $0.30(Canadian) per share on its common shares for the three-month period ended June 30, 2010. The dividend will be payable on October 1, 2010 to shareholders of record at the close of business on August 20, 2010. Husky Energy is an integrated energy company headquartered in Calgary, Alberta, Canada. Husky Energy is a publicly traded company listed on the Toronto Stock Exchange under the symbol HSE. For more information about Husky Energy Inc. please visit our web site at www.huskyenergy.com. For further information, please contact: Investor Inquiries: Sharon Murphy General Manager, Corporate Communications & Investor Relations Husky Energy Inc. 403-298-6096 Patrick Aherne Manager, Investor Relations Husky Energy Inc. 403-298-6817 Media Inquiries: Graham White Corporate Communications Husky Energy Inc. 403-298-7088
